DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 10/13/2020 as a continuation of prior pending Application No. 16/779,232.  Upon entry of the preliminary amendment filed 01/22/2021, claims 2-10 and 22-24 remain pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 10/13/2020 and 01/22/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Objection – Specification
	The disclosure is objected to because of the following informalities: referring to paragraphs [00074] and [00087], it is presumed “ail” was intended to read --all--; however, clarification and appropriate correction of the specification are required. 

Objection – Claims
	Claim 3 is objected to because of the following informalities: omission of a period after the second occurrence of “alkyl”.  Appropriate correction is required. 
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 22, the reference to “the compound according to claim 2” engenders confusion since claim 2 is drawn to a “mixture comprising compounds (plural)” and it is unclear which of the compounds making up the mixture is being referenced in claim 22.  This ground of rejection may be obviated by amending claim 22 to recite –mixture-- in lieu of “compound”.  

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/033437 A2 (P2 Science, Inc.) (hereinafter, ‘P2’).
	Regarding Claims 2-4, 6 and 7-10: P2 describes (Example 1) the synthesis of polycitronellol according to the formula:  
    PNG
    media_image1.png
    118
    309
    media_image1.png
    Greyscale
(page 12).  The synthesized polycitronellol corresponds to claimed formula I where R1 is a C6 alkyl (for claims 2-4) and R2 is H.  Further, the reported average n value implies the obtained polycitronellol exists as a mixture of polymer fractions of different n values whose average n value is > 2 – i.e., a mixture comprising compounds according to claimed formula I.  Thus, P2 differs from the claimed mixture only in failing to explicitly disclose wherein the mixture comprises compounds having n values of 0 to 8 (per claim 2).  However, P2 further discloses an embodiment wherein n is 2 or 3, as well as an embodiment wherein n is 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 (paras [23], [24]), wherein n delimits the number of recurring units in a compound 
	Regarding Claims 5 and 8, P2 renders obvious the mixture according to claims 4 and 2, respectively, wherein R1 is CH2CH2CH(CH3)CH2CH2 (i.e., polycitronellol structure shown in Example 1).
	Regarding Claim 22, P2 renders obvious the compound (i.e., mixture) according to claim 2 as discussed above.  P2 further discloses that compounds of its invention may be used in cosmetic or specialty chemical formulations (para [02]).  As such disclosed formulations customarily include suitable solvent, carrier or excipient, P2 would have fairly suggested to one of ordinary skill in the art a combination of the compound/mixture according to claim 2 and at least one suitable solvent, carrier or excipient, resulting in a composition as claimed.
	Regarding Claims 23/22 and 24/22, P2 renders obvious the composition according to claim 22,
which is a cosmetic composition as claimed (para [02]).

Conclusion
	No claims are in condition for allowance at this time. 


Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/02-26-22